Norval, J.
This is an appeal from an order .confirming a sale of real estate made by a special master commissioner in pursuance of a decree of foreclosure of a mortgage.
The defendants below and appellants urge in the briefs these grounds for reversal: (1.) The special master commissioner did not qualify by taking the oath of office. (2.) The appraisers Avere never sworn to make the appraisement as required by laAV, in that the oath was administered by the special master commissioner. (3.) The appraisement Avas so grossly inadequate as to amount to a fraud. In the briefs it is conceded that this cane is on all fours Avith the Northwestern Mutual Life Ins. Co. v. Mulvihill, 53 Neb. 538, and as all the objections to the appraisement and sale therein Avere decided adversely to the contention of these defendants, the order from which this appeal Avas taken is accordingly
Affirmed.